Citation Nr: 0711382	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  00-20 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 24, 1999, 
for grants of service connection for disabilities of the 
cervical and lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to September 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted the veteran's claims for service connection 
for disabilities involving the cervical and lumbosacral 
segments of his spine and assigned 20 percent evaluations 
retroactively effective from May 24, 1999.  He wants an 
earlier effective date.

To support his claim, the veteran testified at a hearing at 
the RO in December 2001.

In March 2004, the Board remanded the earlier effective date 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
That remand, in part, directed providing the veteran notice 
and assistance to comply with the Veterans Claims Assistance 
Act (VCAA).  Also remanded were claims for service connection 
for residuals of a left ankle sprain and pneumonia.  The 
Board again remanded the earlier effective date claim in May 
2006 - this time to investigate the veteran's allegation of 
having filed an earlier claim.  The Board denied his other 
claims concerning his left ankle sprain and pneumonia, so 
those claims have been decided - leaving only his 
earlier effective date claim for consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for an earlier effective date, 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for a fair disposition of this claim has been 
obtained.

2.  The veteran's military service ended in September 1995.

3.  There is no credible evidence confirming the veteran 
filed a claim for service connection for his cervical and 
lumbosacral spine disabilities at issue until May 24, 1999.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 24, 1999, for the grant of service connection for the 
disabilities of the cervical and lumbosacral spine.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all elements of a claim - 1) 
veteran status, 2) existence of a disability, 3) a connection 
between military service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice, to the extent possible, must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120 - 21 (2004) (Pelegrini II).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this particular case at hand, the RO rendered the December 
1999 decision at issue prior to the enactment of the VCAA in 
November 2000.  And the Court indicated in Pelegrini II that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120; See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006); see, too, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).



As already alluded to, in March 2004 the Board remanded this 
case to the RO (via the AMC) to ensure compliance with the 
VCAA.  And in several letters since issued - in March 2004 
and in March and May 2005 - the AMC provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for an earlier effective date, as well 
as what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  The January 2007 
SSOC also informed him how effective dates are assigned and 
the type of evidence impacting this determination.  
See Huston v. Principi, 17 Vet. App. 195 (2003) (The VCAA 
requires that VA inform the veteran that evidence of an 
earlier-filed claim is needed to substantiate a claim for an 
earlier effective date).  See, too, Dingess, supra.  The RO 
readjudicated the claim in that SSOC based on any additional 
evidence that had been received since the December 1999 
rating decision at issue, September 2000 SOC, and the prior 
SSOCs issued in December 2003 and September 2005.

Also keep in mind the RO's December 1999 rating decision 
granted service connection.  And that, in turn, prompted the 
RO to assign disability ratings and an effective date for the 
service-connected cervical and lumbosacral spine 
disabilities.  As explained in Dingess, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated - 
it has been proven."  Dingess, supra; see also Dunlap v. 
Nicholson, No. 03-0320 (U.S. Vet. App. March 22, 2007).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Id.  
Because the veteran's underlying claim was granted, i.e., 
service connection established, and he was assigned 
initial disability ratings and an effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there is a notice error (which, again, there is not), because 
the underlying service connection claim has already been 
proven and the purpose of section 5103(a) satisfied, that 
error is non-prejudicial.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private medical records, VA 
treatment and examination reports, lay statements, VA 
correspondence, statements from his accredited 
representative, and the transcript of his hearing.

The VCAA's provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini II, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to him.  See Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Law and Analysis

As mentioned, the December 1999 RO rating decision at issue 
granted service connection for the disabilities affecting the 
cervical and lumbosacral segments of the veteran's spine.  
The RO assigned an effective date of May 24, 1999, the date 
of receipt of the veteran's claim for these conditions.

The veteran wants his effective date retroactive to September 
1995, when his military service ended, since he alleges to 
have initially filed a claim back then, although for some 
unexplained reason his paperwork was never processed by the 
VA employee who accepted his application.  So he does not 
believe he should bear the brunt of this mismanagement of his 
initial claim.



The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 
38 C.F.R. § 3.400(b)(ii)(B)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

All claims for benefits filed with VA, either formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).



The Board has reviewed all of the correspondence in the 
claims file, even since the Board's most recent remand in May 
2006, and finds no letter or statement received by the RO 
prior to May 24, 1999, which might reasonably and liberally 
have been considered either a formal or even an implied claim 
for service connection for disabilities of the cervical and 
lumbosacral spine.

The veteran's service medical records show he was treated for 
numerous ailments, including the cervical and lumbar 
conditions for which service connection since has been 
established.  He was discharged from the military in 
September 1995.

On file is an April 1997 letter from a law firm requesting 
the veteran's service medical records, but not in 
anticipation of filing (or having filed in 1995) a claim for 
VA compensation or pension benefits.  Instead, the letter 
concerned a personal injury lawsuit.

It was not until May 24, 1999 that the RO in Buffalo, New 
York, received the veteran's application for VA compensation 
or pension (VA Form 21-526).  And on line 9B of this form, he 
indicated that he had not filed a previous claim for any 
benefit with VA - contrary to what he is now alleging.  His 
May 24, 1999 application represents the earliest evidence of 
any claim, formal or informal, in the file.

Since receiving the veteran's May 24, 1999 claim, VA has 
received numerous supporting documents.  Records from October 
1994 address his treatment for injuries sustained in a motor 
vehicle accident while he was in the military.  Records from 
April 1998 indicate he was seen for back pain at a private 
hospital.  There is no indication, however, that any of these 
records were received at VA's RO prior to May 24, 1999.  
Therefore, an earlier effective date cannot be established on 
the basis of this evidence.  See Huston, 17 Vet. App. at 202.



During his October 1999 VA joints examination, the veteran 
was found to have chronic cervical and lumbar spine 
conditions that were related to his military service.  By the 
very nature of this finding, there is evidence that these now 
service-connected conditions were present from his September 
1995 discharge onward.  But despite his contentions to the 
contrary, there is no credible evidence confirming he filed a 
claim for these neck and low back disorders within one year 
of his discharge from service; again, the first indication of 
a claim was on May 24, 1999.  See 38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400(b)(ii)(B)(2).  Evidence that he has 
a disability, received after the effective date for which 
service connection has been granted, does nothing to support 
a finding of an earlier effective date.  See, e.g., Rodriguez 
v. West, 189 F.3d 1351 (Fed. Cir. 1999) and Lalonde v. West, 
12 Vet App 377 (1999).

In April 2000, the veteran submitted correspondence 
requesting any information regarding a 1995 application for 
benefits through a representative of the RO in Newark, New 
Jersey, at McGuire Air Force Base (AFB).  Records of 
subsequent inter-office correspondence at the Newark RO 
indicate that files and desks in several locations were 
searched, and that there was no record of this claimed 
correspondence.

Later that month, the veteran submitted additional 
correspondence on this matter.  He contended that he had 
submitted his original claim in May 1995 in conjunction with 
his wife's claim, at a separation briefing at McGuire AFB.  
He said he did not again hear from VA until June 1999.  He 
then contended that he should not be penalized for someone 
else - perhaps a VA employee no less, losing his files.  
But receipt and development of claims by a VA RO - or it's 
designate, falls within the purview of the "presumption of 
administrative regularity" for business documents.  That is, 
absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have 
discharged their duty.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992), citing U.S. v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).

Here, presuming that RO staff would have discharged their 
duty means they would not have lost the veteran's 1995 
application if he had, in fact, filed one.

In correspondence received in July 2000 the veteran stated 
that he was in contact with a veteran's service organization 
in New York, New York, and that their records "show a folder 
trail from New York City to Newark NJ for my original claim."  
He reiterated this was filed during transitional processing 
at McGuire AFB in 1995, assisted by VA staff.  Unfortunately, 
this claimed "folder trail" is not documented in VA records.

In September 2000, the veteran indicated he had no reason to 
follow up on his original 1995 VA claim because he was 
receiving military severance pay, which "... precluded any 
payment to me from your agency until I had reimbursed this 
payment."  His DD Form 214 and Defense Finance and Accounting 
Service records from February 2000 confirm he received a 
military severance in the amount of $15,868.80.  And as he 
alleges, his receipt of VA compensation is precluded until 
this amount is recouped.  See 10 U.S.C.A. § 1174(h)(2); 38 
C.F.R. § 3.700(a)(5)(i).  See, too, VAOGCPREC 14-92 (June 22, 
1992) and VAOGCPREC 12-96 (Nov. 21, 1996).  But even so, the 
fact remains these records do nothing to verify his 
contention that he filed a claim for VA benefits in 1995.  
That is to say, the mere receipt of military severance pay is 
not tantamount to filing a claim with VA because some 
veterans who receive military severance pay file claims with 
VA whereas others do not.

In October 2000, the veteran submitted additional 
correspondence further augmenting his contentions.  He stated 
that he did not abandon his claim in 1995 because a VA 
representative told him he would not hear back from VA for 
years.  There is no abandonment issue for consideration at 
this time, however, because there is no indication he filed a 
claim in 1995 that could then have been abandoned.  38 C.F.R. 
§ 3.158(a).  He then stated that line 9B ("Have you 
previously filed a claim for any benefit with VA?") on his 
May 1999 claim application was marked "no" because his 
veteran's service organization representative told him to do 
that, after he informed the representative that his prior 
1995 claim was lost.  Even assuming this occurred, VA is not 
responsible for miscommunications like this between him and 
his representative.

The veteran has shown that he is otherwise very capable of 
articulating the history of his dealings with VA, and the 
language of line 9B on VA Form 21-526 is straightforward.  
The notation (a definitive "no" in response to whether he 
had previously filed a claim with VA) that he made on his May 
24, 1999 application for benefits is more probative than his 
subsequent efforts to attribute this to someone else's 
mistake, especially since this is not otherwise supported by 
the record.

The veteran also infers that his participation in the 
military's transition assistance program (TAP), combined with 
the fact that his wife's VA benefits application 
was submitted at the time in question - and documented as 
received in 1995, proves that he, too, filed his initial 
claim back then.  But, again, there is no documentation he 
filed a claim when being processed for discharge from 
military service.

During his December 2001 hearing, the veteran reiterated his 
contentions regarding his claim for an earlier effective date 
for his cervical and lumbosacral spine disabilities.  His 
wife also testified in support of his claim that she filled 
out his VA benefits application in 1995 and that their 
applications (hers and his) were handed to J.A., a VA 
employee.  She further indicated that she subsequently 
inquired about his claim in Philadelphia and was told it 
would have gone to Albany, concerning which he testified 
about the failings of the Buffalo RO.

Also during that December 2001 hearing, the veteran and his 
wife submitted lay statements and a copy of her June 1995 
application for VA benefits.  The application indicates she 
was separated from active service in May 1995, approximately 
four months prior to the veteran's discharge in September 
1995.  Her claim application does not, however, indicate she 
attended a TAP session with the veteran or, more importantly, 
filed her claim in conjunction with his.  There is no mention 
of his claim being filed on her application or concurrently.

As for the veteran's reference to records being lost or 
destroyed at the Buffalo RO, he and his wife also 
acknowledged she filed two packages with Mrs. J.A., the same 
VA employee mentioned during his hearing as having mismanaged 
his paperwork.  Yet, there is no discrepancy insofar as how 
this VA employee handled his wife's claim; it was received 
and date stamped in 1995, as it should have been, and the 
veteran and his wife readily admit as much.  So there is no 
inherent reason to believe this same VA employee did not 
process the veteran's application, if in fact filed at the 
same time as his wife's in 1995.

As for the lay statements also submitted in December 2001, 
the veteran's wife reported that she served as a personnel 
specialist in the military, but she did not indicate that she 
received specific training in filling out VA benefit forms.  
She stated that she filled out two applications for VA 
benefits, one for her and one for her husband.  She also said 
that the two of them hand-carried their paperwork to the 
Family Support Center on May 30, 1995, where they personally 
handed them to a VA representative.  She said she was 
positive his application was submitted along with hers in May 
1995 at McGuire AFB.  The Board is mindful of her 
allegations.  Cf. Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (lay persons are competent to provide evidence of 
observable events).  However, the Board may take into account 
a family member's self-interest in assessing the weight to be 
accorded a statement.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest may affect the credibility of 
testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

There remains no contemporaneous evidence of anything being 
filed approximate to the time of the veteran's discharge from 
military service.  The veteran's contentions of having 
earlier filed a claim - in 1995, are, quite naturally, made 
to support a successful claim for an earlier effective date.  
Moreover, both his and his wife's arguments are made over 
four years following the date of the purported claim filing.  
His wife's statements do not support or shed light on any 
informal or formal claim having been filed prior to May 24, 
1999, because the record on appeal does not include any 
objective evidence or suggestion of this.  Therefore, her 
remarks have little probative weight in the complete scheme 
of things.



It is worth repeating that the Board specifically remanded 
this case to the RO (via the AMC) in May 2006 to search for 
any additional evidence suggesting the veteran filed an 
earlier claim in May 1995 or thereabouts, when being 
processed for discharge from the military.  But, 
unfortunately, no supporting evidence was obtained on remand 
to document this allegation.

Reports of contact (VA Form 119) in the claims file, dated in 
January 2007, discount the notion of the veteran having filed 
a claim at a TAP session at both Ft. Dix and McGuire AFB in 
1995.  L.H. stated that she had reviewed records and did not 
find any from that time.  And J.A., the VA employee the 
veteran and his wife testified accepted his 1995 claim 
application for processing, said she had no recollection of 
taking his application at the time and place specified.  
Further, she said that she submitted all application forms 
received at that time to the Newark RO in the regular manner 
for processing.  K.W. stated that a review of records did not 
show pending VA Forms 21-526 from 1995.  A.W. stated that she 
did not recall receiving forms from J.A. regarding the 
veteran and after a TAP briefing in May 1995, but pointed out 
she worked in a different department then.

In summary, these records do nothing to confirm VA's receipt 
of an informal or formal claim on the veteran's behalf prior 
to May 24, 1999.  The statement from J.A., in particular, 
indicates that any documents she may have received at the 
time in question (May 1995) were processed in the regular 
manner.  So, again, the Board has no reason to suspect any 
irregularity that could rebut the presumption of 
administrative regularity and shift the evidentiary burden in 
proving whether an application received was properly 
processed.  See, e.g., Davis v. Principi, 17 Vet. App. 29 
(2003); Woods v. Gober, 14 214 (2000).  J.A.'s statements are 
especially probative evidence against the claim because the 
veteran has specifically named her as the VA employee who 
supposedly took his application in May 1995 and did not 
process it.  She expressly denied that having occurred.

While the veteran and his wife have advanced a theory of lost 
paperwork to support the claim for an earlier effective date, 
the probative evidence of record does not show that any 
claim, formal or informal, was filed prior to May 24, 1999.

The correct effective date for the award of service 
connection is, therefore, May 24, 1999, the date of receipt 
of the original claim application.  
38 C.F.R. § 3.400(b)(ii)(B)(2).  See also Shields v. Brown, 8 
Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be awarded in the absence of statutory authority).

Since, for the reasons and bases indicated, the preponderance 
of the evidence is against the veteran's claim, there is no 
reasonable doubt to resolve in his favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than May 24, 1999, 
for the grant of service connection for cervical and 
lumbosacral spine disabilities is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


